Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 April 2022 has been entered.

Election/Restrictions
Claim 10 is allowable. The restriction requirement among groups I-XVI, as set forth in the Office action mailed on 5/18/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires the allowable limitations of an allowable claim. Specifically, the restriction requirement of 5/28/2021 is withdrawn.  Claims 1-9, 11, 16, and 19-25, directed to groups I-IX, XI-XVI are no longer withdrawn from consideration because the claims require the allowable limitations of an allowable claim. Specifically claims 1 and 20 have been amended to include the allowable limitations of claim 10 and claims 2-9, 11, 16, 19, and 21-25 all depend from claims 1, 10, or 20.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Status of Claims
Claims 1-12 and 14-25 are allowed.

Claim Rejections - 35 USC § 112
In view of the amendments to the claims, the previous rejections of claims 10, 12, 14-15, and 17-18 under 35 USC 112(b) are hereby withdrawn.
Claims 13 has been canceled, therefore the previous rejection of claim 13 under 35 USC 112(b) is moot.

REASONS FOR ALLOWANCE
Claims 1-12 and 14-25 are allowable.
The examiner notes that the amendments to claims 1, 10, and 20 state that “TP1 is greater than anyone of TP2, TP3, TP4, TP5, TP6, and TP7”, which is different from original claim 13 that stated “TP1 is greater than one of TP2, TP3, TP4, TP5, TP6, and TP7”. This amendment has support in the present disclosure, specifically, the fourth embodiment (illustrated in Fig. 4A and described in Table 7) satisfies the limitation that TP1 is greater than anyone of TP2, TP3, TP4, TP5, TP6, and TP7.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable over the cited art of record for at least the reason that the prior art and cited art of record fails to teach or reasonably suggest an optical image capturing system comprising an aperture closest to the object side and consisting of the seven lenses with refractive power, wherein the optical image capturing system satisfies 1.6≤f/HEP≤2.8; 14.9 deg<HAF≤35.0 deg; and TP1 is greater than anyone of TP2, TP3, TP4, TP5, TP6, and TP7, as generally set forth in claim 1, the device including the totality of the particular limitations recited in claim 1.
Claim 10 is allowable over the cited art of record for at least the reason that the prior art and cited art of record fails to teach or reasonably suggest an optical image capturing system comprising an aperture closest to the object side and consisting of the seven lenses with refractive power, wherein the optical image capturing system satisfies 1.6≤f/HEP≤2.8; 14.9 deg<HAF≤35.0 deg; and TP1 is greater than anyone of TP2, TP3, TP4, TP5, TP6, and TP7, as generally set forth in claim 10, the device including the totality of the particular limitations recited in claim 10.
Claim 20 is allowable over the cited art of record for at least the reason that the prior art and cited art of record fails to teach or reasonably suggest an optical image capturing system comprising an aperture closest to the object side and consisting of the seven lenses with refractive power, wherein the optical image capturing system satisfies 1.6≤f/HEP≤2.8; 14.9 deg<HAF≤35.0 deg; and TP1 is greater than anyone of TP2, TP3, TP4, TP5, TP6, and TP7, as generally set forth in claim 20, the device including the totality of the particular limitations recited in claim 20.
Claims 1-9, 11-12, 14-19, and 21-25 are allowable over the cited art of record for at least the reason that they depend from an allowable claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W BOOHER whose telephone number is (571)270-0573. The examiner can normally be reached M - F: 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.W.B/             Examiner, Art Unit 2872


/Derek S. Chapel/             Primary Examiner, Art Unit 2872
5/3/2022